
	
		III
		111th CONGRESS
		2d Session
		S. RES. 603
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2010
			Mr. Specter (for
			 himself, Mr. Lugar,
			 Mr. Leahy, Mr.
			 Burr, Mr. Bayh,
			 Mr. Pryor, Mr.
			 Burris, Mrs. Lincoln,
			 Mr. Dorgan, Mrs. Gillibrand, Mr.
			 Durbin, Mr. Bond,
			 Mrs. McCaskill, Mr. Bennett, Mr.
			 Casey, Mr. Cochran,
			 Mr. Udall of New Mexico,
			 Ms. Klobuchar, Mrs. Murray, Ms.
			 Cantwell, Mrs. Hagan,
			 Mrs. Hutchison, Mr. Isakson, Mr.
			 Coburn, Mr. Bingaman,
			 Mr. Merkley, and
			 Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  National Council for International Visitors, and designating February 16, 2011,
		  as Citizen Diplomacy Day.
	
	
		Whereas the year 2011 marks the 50th Anniversary of the
			 National Council for International Visitors (referred to in this preamble as
			 the NCIV), originally founded as the National Council for
			 Community Services to International Visitors (commonly referred to as
			 COSERV) in 1961;
		Whereas the mission of NCIV is to promote excellence in
			 citizen diplomacy—the concept that the individual citizen has the right and
			 responsibility to help develop constructive United States foreign relations
			 one handshake at a time;
		Whereas citizen diplomacy has the power to shape
			 perceptions in the United States of foreign cultures and international
			 perceptions of the United States, effectively shattering stereotypes,
			 illuminating differences, underscoring common human aspirations, and developing
			 the web of human connections needed to achieve more peaceful relations between
			 countries;
		Whereas NCIV is the private sector partner of the United
			 States Department of State International Visitor Leadership Program (referred
			 to in this preamble as the IVLP), a public diplomacy initiative
			 that brings distinguished foreign leaders to the United States for short-term
			 professional programs under the authority of the Mutual Educational and
			 Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.; also referred to as the
			 Fulbright-Hays Act);
		Whereas the NCIV network comprises individuals, program
			 agencies, and 92 community organizations throughout the United States,
			 including approximately 80,000 volunteers who are involved in NCIV member
			 activities each year as host families, professional resources, volunteer
			 programmers, board members, and other supporters;
		Whereas the network of citizen diplomats in NCIV has
			 organized professional programs, cultural activities, and home visits for more
			 than 190,000 foreign leaders participating in the IVLP, 285 of whom went on to
			 become chiefs of state or heads of government in their countries;
		Whereas the NCIV network has hosted and strengthened the
			 relationships of the United States with notable foreign leaders who are alumni
			 of the IVLP, including: Abdullah Gul, President of Turkey, Nicolas Sarkozy,
			 President of France, Manmohan Singh, Prime Minister of India, Morgan
			 Tsvangarai, Prime Minister of Zimbabwe, and Alvaro Uribe Velez, President of
			 Colombia, as well as Willy Brandt, former Chancellor of the Federal Republic of
			 Germany, Kim Dae-Jung, Former President of South Korea, Frederik W. de Klerk,
			 former President of South Africa, Indira Ghandi, former Prime Minister of
			 India, Anwar Sadat, former President of Egypt, and many others;
		Whereas United States ambassadors have in repeated surveys
			 ranked the NCIV network-facilitated IVLP first among 63 United States public
			 diplomacy programs;
		Whereas in 2001, Senator Arlen Specter nominated the NCIV
			 network of citizen diplomats to receive the Nobel Peace Prize, stating that
			 they have done … the best work for fraternity between
			 nations;
		Whereas all Federal funding for the citizen diplomacy of
			 the NCIV network is spent in the United States, where it has leveraged $6 in
			 local economic impact for every Federal dollar expended;
		Whereas NCIV member organizations provide invaluable
			 opportunities for United States students to develop global perspectives and
			 vividly experience the diversity of the world by bringing foreign leaders into
			 local schools, loaning teachers cultural artifacts, and developing
			 internationally focused curricula;
		Whereas participation of United States communities,
			 businesses, and universities in the international exchange programs implemented
			 by the NCIV network strengthens the ability of the United States to produce a
			 globally literate and competitive workforce;
		Whereas NCIV celebrates excellence in citizen diplomacy
			 and has honored 7 individuals—Senator J. William Fulbright in 1987, the
			 Honorable John Richardson in 1990, Maya Angelou in 1993, Richard Stanley in
			 2000, Keith Reinhard in 2007, Garth Fagan in 2008, and Rick Steves in 2009—with
			 the NCIV Citizen Diplomat Award for their exemplary work towards transcending
			 barriers between the peoples of the world in visionary ways;
		Whereas NCIV provides leadership at the national level
			 having convened leaders of sister organizations for 2 national Summits on
			 Citizen Diplomacy and providing funding to its member organizations for Summits
			 on Citizen Diplomacy in communities throughout the United States, giving those
			 organizations the opportunity to foster internationally focused dialogue and to
			 cultivate lasting partnerships with like-minded organizations in their own
			 communities; and
		Whereas NCIV member organizations serve as international
			 gateways, sharing their communities with the world and the world with their
			 communities—welcoming strangers and sending home friends: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the
			 50th anniversary of the National Council for International Visitors and its
			 extraordinary efforts to promote excellence in citizen diplomacy;
			(2)commends the
			 achievements of the thousands of citizen diplomats who have worked for
			 generations to share the best of the United States with foreign leaders,
			 specialists, and scholars;
			(3)thanks the
			 National Council for International Visitors citizen diplomats for their service
			 to their communities, our country, and the world; and
			(4)designates
			 February 16, 2011, as Citizen Diplomacy Day.
			
